         Case 2:19-cv-01579-RBS Document 20 Filed 01/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LYESHA CLARK, ET AL.                        :
                                            :      CIVIL ACTION
              v.                            :
                                            :      NO. 19-1579
DWAYNE MERRELL, ET AL.                      :


                                          ORDER

       AND NOW, this 18th day of January 2021, upon consideration of Defendant Officer

Dwayne Merrell’s Motion to Dismiss Amended Complaint (ECF No. 11), and all documents

submitted in support thereof and in opposition thereto, and consistent with the accompanying

Memorandum, it is ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.

                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
